       Case 3:18-cr-03706-JLS Document 30 Filed 09/15/20 PageID.112 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 18CR3706-JLS
12                                      Plaintiff,
                                                         ORDER DISMISSING DEFENDANT’S
13   v.                                                  MOTION FOR COMPASSIONATE
                                                         RELEASE/REDUCTION IN SENTENCE
14   ALICIA BALTODANO,                                   UNDER 18 U.S.C. § 3582(C)(1)(A)(i)

15                                    Defendant.
16
17         Pending    before    the   Court    is    Defendant’s   Motion   for   Compassionate
18   Release/Reduction in Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 24).
19   The Government has filed a response in opposition (ECF No. 25). Having carefully
20   considered these submissions and the authorities presented, the Court must dismiss
21   Defendant’s motion for failure to exhaust administrative remedies.
22                                            Background
23         On October 12, 2018, Defendant Baltodano pled guilty to a charge of importation of
24   methamphetamine in violation of 21 U.S.C. §§ 952 and 960. This Court sentenced
25   Defendant to a term of 36 months’ imprisonment and 5 years of supervised release.
26   Defendant is currently serving her sentence at Carswell Federal Medical Center in Fort
27   Worth, Texas. Defendant has served approximately 20 months of her sentence and has a
28   projected release date of February 14, 2021.

                                                     1
                                                                                     18CR3706-JLS
       Case 3:18-cr-03706-JLS Document 30 Filed 09/15/20 PageID.113 Page 2 of 4



 1                                             Analysis
 2         Defendant Baltodano moves the Court for an order granting compassionate release
 3   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Defendant alleges that FMC Carswell is not
 4   testing the inmates, that social distancing is not possible, and at times no soap is provided.
 5   Defendant contends that these circumstances constitute extraordinary and compelling
 6   grounds for relief.
 7         The Government opposes Defendant’s motion for failure to exhaust administrative
 8   remedies and indicates that no administrative remedy requests have been submitted to the
 9   institution. The Government also opposes Defendant’s motion on the merits, arguing that
10   that Defendant’s has not met her burden of establishing that a sentence reduction is
11   warranted under the statute.
12         Under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a term of imprisonment
13   “…upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant
14   after the defendant has fully exhausted all administrative rights to appeal a failure of the
15   Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from
16   the receipt of such a request by the warden of the defendant’s facility, whichever is
17   earlier…”. In this case, Defendant has not demonstrated that any request for relief
18   pursuant to Section 3582(c) has been submitted to the warden of her facility. Because the
19   statutory language clearly requires as much before the Court may act, the Court may not
20   excuse any failure to exhaust administrative remedies and lacks authority to consider
21   Defendant’s motion until the exhaustion requirement has been met. See e.g., United States
22   v. Franco, __ F.3d __, 2020 WL 5249369 (5th Cir. Sept. 3, 2020) (holding that requirement
23   in First Step Act that a defendant file a request for reduction of sentence with the Bureau
24   of Prisons before filing a motion in federal court is mandatory).
25          Furthermore, even if Defendant’s claim were not barred by her failure to exhaust
26   administrative remedies, she has failed to set forth sufficient grounds to warrant relief
27   under Section 3582(c)(1)(A). Relief is warranted under Section 3582(c)(1)(A) if, after
28   consideration of the factors set forth in section 3553(a), the court finds that:

                                                    2
                                                                                        18CR3706-JLS
       Case 3:18-cr-03706-JLS Document 30 Filed 09/15/20 PageID.114 Page 3 of 4



 1         1. Extraordinary and compelling reasons warrant such a reduction; or
 2         2. The defendant is at least 70 years of age, has served at least 30 years in
           prison, … and a determination has been made by the Director of the Bureau
 3
           of Prisons that the defendant is not a danger to the safety of any other person
 4         or the community; and
 5
           3. Such a reduction is consistent with applicable policy statements issued by
 6         the Sentencing Commission.
 7
           The applicable policy statements issued by the Sentencing Commission are set forth
 8
     in U.S. Sentencing Guideline §1B1.13. This Guideline, which has not been amended since
 9
     the enactment of the FSA, still requires that a reduction in a term of imprisonment be based
10
     upon a motion of the Director of the Bureau of Prisons. Otherwise, the Guideline largely
11
     tracks the statutory language of Section 3582(c)(1)(A) and provides that the court may
12
     reduce a term of imprisonment if it determines that extraordinary or compelling reasons
13
     warrant the reduction, or the defendant is a least 70 years old and has served at least 30
14
     years in prison. The Court must also find that the defendant is not a danger to the
15
     community and that the reduction is “consistent with this policy statement.” USSG
16
     §1B1.13(2) and (3). Defendant Baltodano, who is not over the age of 70 and has not served
17
     at least 30 years in prison, proceeds under the “extraordinary or compelling reasons”
18
     provision.
19
           The Commentary to Guideline §1B1.13 indicates that extraordinary and compelling
20
     reasons exist under several defined circumstances including the medical condition of the
21
     defendant, the age of the defendant, family circumstances and other reasons determined by
22
     the Director of the Bureau of Prisons. The “mere existence of COVID-19 in society and
23
     the possibility that it may spread to a particular prison alone cannot independently justify
24
     compassionate release, especially considering BOP’s statutory role, and its extensive and
25
     professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597
26
     (3rd Cir. 2020).
27
28

                                                   3
                                                                                      18CR3706-JLS
       Case 3:18-cr-03706-JLS Document 30 Filed 09/15/20 PageID.115 Page 4 of 4



 1         In this case, Defendant Baltodano has failed to set forth particularized facts which
 2   would satisfy any of the criteria for extraordinary and compelling circumstances under the
 3   Guideline Commentary. Defendant’s complaints, while not insignificant, are presumably
 4   common to all inmates within her institution. Furthermore, Defendant’s claim that she is
 5   not being tested for COVID-19 is inaccurate, the Government has provided documents
 6   indicating that Defendant has been tested for COVID-19 on at least two occasions. (ECF
 7   No. 29.) Thus, even if the Court were to reach the merits of Defendant’s motion,
 8   Defendant’s general concerns regarding contracting COVID-19 while in custody do not
 9   rise to the level of severity required under the applicable policy statement and do not
10   present an extraordinary and compelling basis for relief under Section 3582(c)(1).
11                                          Conclusion
12         For the reason set forth above, Defendant’s motion for Compassionate
13   Release/Reduction in Sentence under 18 U.S.C. § 3582(c)(1)(A)(i) is HEREBY
14   DISMISSED.
15         IT IS SO ORDERED.
16   Dated: September 15, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                    18CR3706-JLS
